                                                    Case 2:19-cv-01586-KJD-BNW Document 37 Filed 12/04/19 Page 1 of 3



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2   GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                    Facsimile: (702) 792-9002
                                                5   Email: swanise@gtlaw.com
                                                6   CHRISTOPHER J. NEUMANN, ESQ.
                                                    Admitted Pro Hac Vice
                                                7   MATTHEW L. CROCKETT, ESQ.
                                                8   Admitted Pro Hac Vice
                                                    GREENBERG TRAURIG, LLP
                                                9   1144 15th Street, Suite 3300
                                                    Denver, Colorado 80202
                                               10   Telephone: (303) 572-6500
                                                    Email: neumannc@gtlaw.com
                                               11
                                                    Email: crockettm@gtlaw.com
                                               12   Counsel for Defendants
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14                       IN THE UNITED STATES DISTRICT COURT
                           Suite 600




                                               15                             FOR THE DISTRICT OF NEVADA
                                               16   STEPHANIE SPILOTRO, as Guardian ad                CASE NO. 2:19-cv-01586-KJD-BNW
                                                    litem for JASON DUENAS,
                                               17

                                               18
                                                                                Plaintiff,            STIPULATION TO EXTEND TIME
                                                                                                      FOR DEFENDANTS TO FILE
                                               19          v.                                         RESPONSE TO PLAINTIFFS’
                                               20
                                                                                                      MOTION FOR LEAVE TO
                                                    C. R. BARD, INC.; BARD PERIPHERAL
                                                                                                      INTERVENE
                                                    VASCULAR, INCORPORATED,
                                               21
                                                                                 Defendants.          (FIRST REQUEST)
                                               22

                                               23

                                               24          Comes now, Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard”
                                               25   or “Defendants”) and Plaintiff Stephanie Spilotro, As Guardian ad Litem for Jason Duenas
                                               26   (“Plaintiff”), by and through their undersigned counsel of record, pursuant to LR IA 6-2, and
                                               27   hereby stipulate that the time within which the Defendants have to file and serve a responsive
                                               28   pleading to Plaintiffs’ Motion for Leave to Intervene for the Limited Purpose of Seeking

                                                                                                  1
                                                    Case 2:19-cv-01586-KJD-BNW Document 37 Filed 12/04/19 Page 2 of 3



                                                1   Consolidation, Dkt. 22, is extended to December 9, 2019, and the time within which the
                                                2   Plaintiff has to file and serve her reply is extended to December 16, 2019. This Stipulation
                                                3   is entered into as a result of the Defendants’ counsel having scheduling conflicts which
                                                4   necessitate the request for additional time to prepare and file said Response.
                                                5          Stipulated this 4th day of December 2019.
                                                6      WETHERALL GROUP, LTD.                               GREENBERG TRAURIG, LLP
                                                7
                                                       By: /s/ Peter C. Wetherall                      By: /s/ Eric W. Swanis
                                                8          PETER C. WETHERALL, ESQ.                        ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 4414                             Nevada Bar No. 6840
                                                9          pwetherall@wetherallgroup.com                   10845 Griffith Peak Drive, Suite 600
                                                           9345 W. Sunset Road, Suite 100                  Las Vegas, Nevada 89135
                                               10
                                                           Las Vegas, Nevada 89145                          CHRISTOPHER J. NEUMANN, ESQ.
                                               11          Telephone: (702) 838-8500                        Admitted Pro Hac Vice
                                                           Facsimile: (702) 837-5081                        MATTHEW L. CROCKETT, ESQ.
                                               12
                                                                                                            Admitted Pro Hac Vice
GREENBERG TRAURIG, LLP




                                               13            Counsel for Plaintiffs                         1144 15th Street, Suite 3300
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                                                                            Denver, Colorado 80202
                                               14                                                           Telephone: (303) 572-6500
                           Suite 600




                                                                                                            Email: neumannc@gtlaw.com
                                               15

                                               16                                                           Counsel for Defendants

                                               17

                                               18                                                      IT IS SO ORDERED.
                                               19
                                                                                                       ___________________________________
                                               20                                                      BRENDA WEKSLER
                                               21                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                                                 9
                                               22
                                                                                                       Dated this ____ day of December 2019.
                                               23

                                               24

                                               25

                                               26

                                               27

                                               28


                                                                                                   2
                                                    Case 2:19-cv-01586-KJD-BNW Document 37 Filed 12/04/19 Page 3 of 3



                                                1                                 CERTIFICATE OF SERVICE
                                                2          I hereby certify that on December 4, 2019, I caused the foregoing document to be
                                                3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                                4   notification of such filing to the CM/ECF participants registered to receive such service.
                                                5

                                                6                                                /s/ Evelyn Escobar-Gaddi
                                                                                             An employee of GREENBERG TRAURIG, LLP
                                                7

                                                8

                                                9
                                               10

                                               11

                                               12
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14
                           Suite 600




                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28


                                                                                                  3
